Title: From Thomas Jefferson to ——, 15 July 1779
From: Jefferson, Thomas
To: Unknown



July 15. 1779.

[Extract of?] a letter from A. Lee [to] Gov. Henry. Paris Dec. 14. 1778.
[’I inclo]se the account of the paper which the Treasurer wrote for [… strike] the paper bills on which you will have the goodness to [… hi]m.’
[T]he inclosed paper and letter abovementioned came by […] Genl. Washington. We have hopes that the paper (which [we … s]uppose to be laded with some military stores) will come to hand. I am Sir Your humble servt.,

Th: Jefferson

